The petition herein and response thereto present the sole issue of whether the ballot title filed on March 26, 1938, with the proposed initiated Old Age Pension Act in the office of C. G. Hall, Secretary of State, is sufficient.
The ballot title is as follows: "AN ACT to provide pensions for indigent aged and blind citizens of Arkansas: for a Pension Department, and an honorary Pension Commission and the manner of their selection; a Pension Commissioner and the manner of his selection and salary; county directors and honorary boards and the manner of their selection; limiting the administrative expenses to 5 per cent. of Pension Funds; providing revenues to pay the pensions by re-enacting present sales tax law and appropriating 40 per cent. thereof for same, *Page 116 
and the retention of the 33 1/3 of the presents horse and greyhound racing taxes, $500,000 liquor tax, pool hall and slot-machine taxes and the grants from the Federal Government; appropriating three million dollars for the fiscal year 1938-1939; providing penalties for violation of act, and for other purposes."
We have examined the ballot title and act and find that the ballot title sufficiently recites the general purposes of the proposed initiated act; that the ballot title sufficiently identifies the proposed initiated act, and that the ballot title contains enough information to sufficiently advise electors voting at the November 8, 1938, election of the true contents of the proposed act.
The petition to enjoin the Secretary of State from certifying the said proposed ballot title to the said proposed initiated act to the state and county election boards to be placed upon the official ballots at the general election to be held on November 8, 1938, is, therefore, denied.